Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/30/2021 has been entered.
Claims 1-7, and 9-15 are currently pending with claim 8 being cancelled. 
The 112, second paragraph rejection has been maintained. 
The rejection over MacAulay in view of Gluck and Laughlin has been overcome in view of the present amendment and response.  Laughlin discloses an insulation board comprising a foam core, a facing material adhered to both surfaces of the foam core wherein the facing material has a basis weight of 15-75 lbs/MSF which is way below the claimed range.  
The rejection over Mikuski in view of Gluck has been withdrawn in view of the preset amendment and response.  Mikuski discloses a composite material comprising an expanded polystyrene foam panel and a supporting laminate sheet provided on both surfaces of the expanded polystyrene foam panel (figure 2).  The supporting laminate sheet 2 comprises a fiberboard core 5 disposed between two facing sheets 7 (figure 2).  The facing sheet 7 is formed of polyethylene film 8 disposed between two plies of kraft paper 9 (column 3, lines 35-40).  Mikuski fails to teach an outermost layer of the supporting laminate sheet comprising a water resistant barrier layer of polyolefin.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, and 9-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Support for a structural layer having a weight of 240-470 lbs per MSF is not found in the specification of the claimed invention. 
In order to overcome an issue of new matter, the evidence is deemed necessary to establish that the Barricade Thermo-Brace Board has a basis weight in the range from 240 to 470 lbs per MSF.  With that evidence, it is permissible to incorporate said basis weight in the specification to provide sufficient antecedent basis for this limitation in the claim. 

On the contrary, in view of Applicant’s disclosure, as a water resistant barrier layer, the polyolefin film can possibly be replaced by a metallized polyester film, a breathable reflective/metallized polyolefin film, or a coated, water vapor permeable polyethylene layer.  Appropriate correction is required.   
		
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6, 7, 9, 10, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0113831 to DeWildt et al. (DeWildt) in view of US 6,414,041 to Gluck (Gluck) as evidenced by US 2018/0274234 to Ciuperca (Ciuperca).  
DeWildt discloses a structural insulation sheathing comprising a structural member 11, an insulation member 12 and a non-structural facer sheet 14 such that the insulation member is disposed between the structural member and the non-structural facer sheet (paragraph 28 and figure 1). 

The insulation member is a foam layer having a thickness of 0.25, 1 or 2 inches and a density of 1.5 to 6 lbs/cubic foot (paragraphs 10 and 68).  
DeWildt does not explicitly disclose the insulation member comprised of graphite infused polystyrene foam.  
Gluck, however, discloses graphite infused polystyrene foam obtained by incorporating graphite particles in an amount of 0.1 to 25% by weight with a particle size of more than 50 microns into a melt of polystyrene and blowing agent (column 2, lines 40-45).  The expandable polystyrene beads comprising graphite particles are expanded and fused to each other to give molded polystyrene foam with a density of from 5 to 80 g/l or 0.31 to 5 pcf (column 2, lines 40-60).  
Ciuperca is relied upon as evidence to show a fact that the graphite infused polystyrene foam disclosed in Gluck is commercially available under the trademark NEOPOR made by BASF (paragraph 162).  That is exactly the same foam material 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute a graphite-infused polystyrene foam disclosed in Gluck for the insulation member disclosed in DeWildt motivated by the desire to provide an insulation board having excellent heat insulation, sound insulation and low shrinkage.
Regarding claim 9, DeWildt discloses the paperboard formed of kraft paper (paragraph 32).  
Regarding claim 10, DeWildt discloses that the structural member comprises a laminate of four layers of paperboard adhered to each other by an adhesive and said laminate sandwiched between layer 23, outer layer-structural member (OL-SM) and layer 24, inner layer-structural member (IL-SM) (paragraph 29 and figure 2).  
Regarding claim 15, DeWildt discloses that the facer sheet comprises a polyethylene film corresponding to the claimed water vapor impermeable polyethylene layer (paragraph 35).  

Claims 5, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over DeWildt in view of Gluck as evidenced by Ciuperca as applied to claim 1 above, further in view of US 2006/0040091 to Bletsos et al. (Bletsos).  
DeWildt does not explicitly disclose the non-structural facer sheet further comprising a housewrap material. 
2/24hr.  The metallized composite sheet has high moisture vapor permeability and good thermal barrier property.  The metallized composite sheet also provides a high barrier to intrusion by liquid water (paragraph 30).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a metallized composite sheet disclosed in Bletso in combination with the polyethylene film of the facer sheet disclosed in DeWildt motivated by the desire to provide a structural insulation sheathing having higher moisture vapor permeability and better thermal barrier property while offering a high barrier to intrusion by liquid water.  The combination is beneficial on meeting building regulations requiring higher energy efficiency for new construction and renovated buildings.  

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over DeWildt et al. (DeWildt) in view of Gluck as evidenced by Ciuperca as applied to claim 1 above, further in view of US 2004/0014382 to MacAulay (MacAulay).   
DeWildt does not specifically disclose the facer sheet comprising a metallized polyester film usable with polyethylene film.  
3 or 0.6 to 4.3 pcf (paragraph 28).  The foam core has a thickness ranging from ¼ to 3 inches (paragraph 1).   Each facer is a laminated structure of a first plastic layer 12, a fibrous layer 16 and a second plastic layer 18.  The first plastic layer 12 comprises a metallized polyester film (paragraphs 31 and 32).  The fibrous layer 16 comprises kraft paper (paragraph 36).  The second plastic layer 18 comprises a water resistant polyethylene film layer (paragraph 37).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a metallized polyester film in combination with the polyethylene film for the facer sheet disclosed in DeWildt motivated by the desire to protect the insulation member from deteriorating from exposure to harmful oxygen and water vapor, thereby improving strength and structural integrity for the structural insulation sheathing. 
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Vo whose telephone number is (571)272-1485.  The examiner can normally be reached on M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Hai Vo/
Primary Examiner
Art Unit 1788